DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 recites the limitation "the initiating device" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 further recites “a camera” in line 9. It is unclear if the camera of line 9 is related to the camera of line 2, or if it is directed to a second different camera. Appropriate correction is required. 

5.	Claim 27 recites the limitation "the responding device" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Claim 27 further recites “a first camera” in line 9. It is unclear if the “first camera” of line 9 is related to the camera of line 2, or if it is directed to a different subsequent camera. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Won et al. (US-PGPUB 2014/0354852).
 	Regarding claim 23, Won discloses a method performed by a processor (Controller 310; see fig. 5) of a responding device (Slave device 300a; see fig. 5 and paragraphs 0100-0104) for configuring synchronous multi-viewpoint photography (The master device 100 and the slave device 300a photograph the same object from different viewpoints; see figs. 5-6 and paragraphs 0106-0109, 0009, 0141), comprising: 
 	transmitting, to an initiating device (Master device 100; see fig. 5), a first preview image captured by a first camera (Camera module 350; see paragraph 0102 and fig. 5) of the responding device (The slave device 300a transmits the second preview image 490 to the master device 100; see figs. 7C, 5 and paragraphs 0140-0142); 
 	receiving, from the initiating device, first orientation adjustment information (The slave device 300a receives photographing control information from the master device 100. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124); 
 	displaying, via a first user interface of the responding device, the first orientation adjustment information (Left-hand arrow 545 is displayed on the touch screen 390 of the slave device 300a; see fig. 10C and paragraphs 0156-0157, 0124); 
 	transmitting a second preview image to the initiating device following repositioning of the responding device (The slave device 300a performs the operation corresponding to the photographing control information. When real-time preview image captured by the slave device 300a is displayed on the touch screen 190, the master device 100 transmits photographing commands to the slave device 300a, and the slave device 300a automatically initiates image recording and updates display information corresponding to the sent commands; see paragraphs 0124-0125, 0140);  
 	receiving, from the initiating device, an instruction configured to enable the responding device to capture at least one image using the first camera at a time identified by the initiating device (The master device 100 can transmit a photographing initiation command to the slave device 300a, and the slave device 300a can automatically initiate image recording; see paragraphs 0125, 0146. Group recording can be initiated in any one of operations S120 to S140, and group recording refers to an operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B); 
 	capturing, via the first camera, the at least one image at the identified time; and transmitting the at least one image to the initiating device (If the first user presses the photographing button 472, a first recording image 460a photographed by the master device 100 and a second recording image 490a photographed by the slave device 300a are displayed on the touch screen 190; see fig. 8B and paragraph 0146). 

 	Regarding claim 27, Won discloses a wireless device (Slave device 300a; see fig. 5), comprising: 
 	a camera (Camera module 350; see paragraph 0102 and fig. 5);
 	a wireless transceiver (Communication module 350; see fig. 5 and paragraph 0102) configured to establish a wireless communication link with an initiating wireless device (In operation S110, a wireless connection operation is executed in which the master device 100 and the slave device 300a establish a wireless communication connection there between. The wireless communication connection is established using the communication modules 120 and 320 that support wireless communication protocols; see fig. 6 and paragraph 0109); 
 	a user interface display (Touch screen 390; see fig. 5 and paragraph 0102); and 
 	a processor (Controller 310; see fig. 5) coupled to the camera, the wireless transceiver and the user interface display (see fig. 5 and paragraphs 0102-0104), and configured with processor-executable instructions to: 
 	transmit, to the initiating device, a first preview image captured by a first camera of the wireless device (The slave device 300a transmits the second preview image 490 to the master device 100; see figs. 7C, 5 and paragraphs 0140-0142); 
 	receiving, from the initiating device, first orientation adjustment information (The slave device 300a receives photographing control information from the master device 100. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124); 
 	display, via a first user interface of the wireless device, the first orientation adjustment information (Left-hand arrow 545 is displayed on the touch screen 390 of the slave device 300a; see fig. 10C and paragraphs 0156-0157, 0124); 
 	transmit a second preview image to the initiating device following repositioning of the wireless device (The slave device 300a performs the operation corresponding to the photographing control information. When real-time preview image captured by the slave device 300a is displayed on the touch screen 190, the master device 100 transmits photographing commands to the slave device 300a, and the slave device 300a automatically initiates image recording and updates display information corresponding to the sent commands; see paragraphs 0124-0125, 0140); 
 	receiving, from the initiating device, an instruction configured to enable the responding device to capture at least one image using the first camera at a time identified by the initiating device (The master device 100 can transmit a photographing initiation command to the slave device 300a, and the slave device 300a can automatically initiate image recording; see paragraphs 0125, 0146. Group recording can be initiated in any one of operations S120 to S140, and group recording refers to an operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B); 
 	capturing, via the first camera, the at least one image at the identified time; and transmit the at least one image to the initiating device (If the first user presses the photographing button 472, a first recording image 460a photographed by the master device 100 and a second recording image 490a photographed by the slave device 300a are displayed on the touch screen 190; see fig. 8B and paragraph 0146).   


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4, 6-15, 17-22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US-PGPUB 2014/0354852) in view of Um et al. (US-PGPUB 2016/0227128).
 	Regarding claim 1, Won discloses a method (Group recording method, see fig. 6) performed by a processor (Controller 110; see fig. 5 and paragraphs 0033, 0037, 0186) of an initiating device (Master device 100; see fig. 5) for configuring synchronous multi-viewpoint photography (The master device 100 and the slave device 300a photograph the same object from different viewpoints; see figs. 5-6 and paragraphs 0106-0109, 0009, 0141), comprising: 
 	displaying, via an initiating device user interface (Touch screen 190; see fig. 5 and paragraph 0033), a first preview image captured using a camera (Camera module 150; see fig. 5 and paragraph 0033) of the initiating device (The first preview image 460 captured by the master device 100 is displayed on the touch screen 190; see fig. 7C and paragraph 0140); 
 	receiving a second preview image from a responding device (The slave device 300a transmits the second preview image 490 to the master device 100; see figs. 7C, 5 and paragraphs 0140-0142); 
 	transmitting, to the responding device, a first instruction configured to enable the responding device to display a notification for adjusting the position or the orientation of the responding device based at least on the adjustment (As the slave device 300a receives photographing control information from the master device 100, the photographing control information (for example, a left-hand arrow 545) is displayed on the touch screen 390 of the slave device 300a. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124); 
 	transmitting, to the responding device, a second instruction (The master device 100 can transmit a photographing initiation command to the slave device 300a, and the slave device 300a can automatically initiate image recording; see paragraphs 0125, 0146) configured to enable the responding device to capture a second image at approximately the same time as the initiating device captures a first image (Group recording can be initiated in any one of operations S120 to S140, and group recording refers to an operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B); 
	capturing, via the camera, the first image (If the first user presses the photographing button 472, a first recording image 460a photographed by the master device 100 is displayed on the touch screen 190; see fig. 8B and paragraph 0146);
 	receiving, from the responding device, the second image (Second recording image 490a photographed by the slave device 300a is displayed on the touch screen 190; see fig. 8B and paragraph 0146); and 
 	generating an image file based on the first image and the second image (In operation S160, the master device 100 edits the first recording images and the second recording images on a time basis to generate a single group recording file; see fig. 6 and paragraphs 0130-0131). 
 	However, Won fails to expressly disclose performing image processing on the first and second preview images to determine an adjustment to a position or orientation of the responding device for purposes of multi-point photography. 
 	On the other hand, Um discloses performing image processing on the first (In operation 540, the object-of-interest extractor 220 extracts the object of interest from the received first image. In operation 560, the object-of-interest projector 240 projects the object of interest extracted from the first image onto a second image generated by the sub-camera 120; see figs. 5-6 and paragraphs 0094-0099) and second preview images (Projector 240 calculates a location of an object of interest included in a second image for each of sub-cameras 120. Projector 240 calculates a size of the object of interest included in the second image for each of the sub-cameras 120; see figs. 5, 7 and paragraphs 0099, 0112-0115) to determine an adjustment to a position or orientation of the responding device for purposes of multi-point photography (Controller 250 controls tilting or panning of the sub-camera 120 based on the location of the object of interest in the first image and the location of the object of interest projected onto the second image; see figs. 1, 5-7 and paragraphs 0115-0121). 
 	Since Won and Um are both directed to capturing the same object using multiple cameras and adjusting the position/orientation of the secondary cameras (slave/sub-camera), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide performing image processing on the first and second preview images to determine an adjustment to a position or orientation of the responding device for the purpose of improving the group recording experience by providing the option to automatically detect the location of the object of interest and adjusting the angles of view accordingly, of the master and slave devices, thus enhancing the precision of the viewing angle.

 	Regarding claim 2, Won and Um disclose everything claimed as applied above (see claim 1). However, Won fails to disclose identifying a point of interest in the first preview image; performing image processing on the second preview image to identify the point of interest in the second preview image; determining a first perceived size of the identified point of interest in the first preview image; determining a second perceived size of the identified point of interest in the second preview image; and calculating a perceived size difference by between the first perceived size and the second perceived size, wherein the adjustment transmitted to the responding device is based at least on the perceived size difference.  
 	Nevertheless, Um discloses performing image processing on the first and second preview images to determine the adjustment to the position or the orientation of the responding device comprises: 
 	identifying a point of interest in the first preview image (In operation 540, the object-of-interest extractor 220 extracts the object of interest from the received first image; see fig. 5 and paragraph 0095. Operation 540 includes operation 610 in which selector 310 identifies objects each having a size equal to or greater than a preset size among objects captured by the main camera 110; see fig. 6 and paragraphs 0106-0111);
 	 performing image processing on the second preview image to identify the point of interest in the second preview image (In operation 710, the object-of-interest projector 240 calculates a location of an object of interest included in a second image for each of sub-cameras 120; see figs. 5, 7 and paragraphs 0112-0113); 
 	determining a first perceived size of the identified point of interest in the first preview image (In operation 630, the object-of-interest size calculator 320 calculates a size of the object of interest included in the first image; see figs. 5, 6 and paragraph 0109); 
 	determining a second perceived size of the identified point of interest in the second preview image (In operation 720, the object-of-interest projector 240 calculates a size of the object of interest included in the second image for each of the sub-cameras 120; see figs. 5, 7 and paragraph 0114); and 
 	calculating a perceived size difference by between the first perceived size and the second perceived size, wherein the adjustment transmitted to the responding device is based at least on the perceived size difference (In operation 740, the controller 250 determines whether the sub-camera 120 needs to be controlled (adjusted), based on a difference between the size calculated in operation 720 and the size of the object of interest extracted from the first image in operation 630; see paragraphs 0114-0120, 0049 and figs. 5-7). 
 	Since Won and Um are both directed to capturing the same object using multiple cameras and adjusting the position/orientation of the secondary cameras (slave/sub-camera), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide identifying a point of interest in the first preview image; performing image processing on the second preview image to identify the point of interest in the second preview image; determining a first perceived size of the identified point of interest in the first preview image; determining a second perceived size of the identified point of interest in the second preview image; and calculating a perceived size difference by between the first perceived size and the second perceived size, wherein the adjustment transmitted to the responding device is based at least on the perceived size difference; for the purpose of preventing a viewpoint from unnaturally moving due to a change in a size of the object of interest in each of the first image and the second image when the viewpoint is switched based on the first and second images.

 	Regarding claim 3, Won and Um disclose everything claimed as applied above (see claim 2). However, Won fails to disclose identifying the point of interest in the first preview image comprises receiving a user input on a user interface identifying a region or feature appearing in the first preview image. 
 	On the other hand, Um discloses identifying the point of interest in the first preview image comprises receiving a user input on a user interface identifying a region or feature appearing in the first preview image (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide identifying the point of interest in the first preview image comprises receiving a user input on a user interface identifying a region or feature appearing in the first preview image for the purpose of easily giving different priorities to the captured objects in accordance to user preferences. 

	Regarding claim 4, Won and Um disclose everything claimed as applied above (see claim 2). However, Won fails to disclose identifying the point of interest in the first preview image comprises performing image processing to identify as the point of interest a prominent feature centered in the first preview image.  
 	Nevertheless, Won discloses identifying the point of interest in the first preview image comprises performing image processing to identify as the point of interest a prominent feature centered in the first preview image (The controlling the tilting or panning of the main camera includes controlling the tilting or panning of the main camera so that the object of interest is located in the center of the first image; see paragraphs 0013, 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide identifying the point of interest in the first preview image comprises performing image processing to identify as the point of interest a prominent feature centered in the first preview image for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

	Regarding claim 6, Won and Um disclose everything claimed as applied above (see claim 1). However, Won fails to disclose determining whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography, wherein: transmitting the first instruction configured to enable the responding device to display the notification for adjusting the position or the orientation of the responding device based at least on the adjustment is performed in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography; and transmitting the second instruction is performed in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography.  
 	On the other hand, Um discloses determining whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography (Determining whether the sub-camera 120 needs to be controlled, based on when a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image is equal to or greater than a preset location threshold, or when a ratio between the size of the object of interest in the first image and the size of the object of interest projected onto the second image is equal to or greater than a preset threshold ratio; see figs. 5, 7 and paragraphs 0116-0117), wherein: transmitting the first instruction configured to enable the responding device to display the notification for adjusting the position or the orientation of the responding device based at least on the adjustment is performed in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography (When the difference between the calculated locations and sizes are equal or greater than the preset threshold, then controller 250 sends controlling information to change the orientation and zooming of the sub-camera; see figs. 5-7 and paragraphs 0112-0122) and transmitting the second instruction is performed in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography (At operation 740; when it is determined that the difference between the calculated locations and sizes is not greater than the set threshold, then a different imaging instruction is provided; see figs. 5-7 and paragraphs 0112-0122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determining whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography, wherein: transmitting the first instruction configured to enable the responding device to display the notification for adjusting the position or the orientation of the responding device based at least on the adjustment is performed in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography; and transmitting the second instruction is performed in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

 	Regarding claim 7, Won and Um disclose everything claimed as applied above (see claim 1). However, Won fails to disclose determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receiving further second preview images from the responding device; performing image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding device; and transmitting, to the responding device, a third instruction configured to enable the responding device to display a second notification for adjusting the position or the orientation of the responding device based at least on the second adjustment.  
 	Nevertheless, Um discloses determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography (Determining whether the sub-camera 120 needs to be controlled, based on when a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image is equal to or greater than a preset location threshold, or when a ratio between the size of the object of interest in the first image and the size of the object of interest projected onto the second image is equal to or greater than a preset threshold ratio; see figs. 5, 7 and paragraphs 0116-0117); and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receiving further second preview images from the responding device (When the difference between the calculated locations and sizes are greater than the preset threshold, then controller 250 sends controlling information to change the orientation and zooming of the sub-camera and 750 and then executes step 590 to further capture and track the object; see figs. 5-7 and paragraphs 0112-0122); performing image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding device; and transmitting, to the responding device, a third instruction configured to enable the responding device to display a second notification for adjusting the position or the orientation of the responding device based at least on the second adjustment (Repeat steps 550-570 after executing step 590 to further adjust the position and zooming of the sub-camera in accordance to the newly calculated difference; see figs. 5-7 and paragraphs 0105). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receiving further second preview images from the responding device; performing image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding device; and transmitting, to the responding device, a third instruction configured to enable the responding device to display a second notification for adjusting the position or the orientation of the responding device based at least on the second adjustment for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

 	Regarding claim 8, Won and Um disclose everything claimed as applied above (see claim 1). In addition, Won discloses transmitting the first preview image to the responding device, wherein the first preview image is configured to be displayed within a responding device user interface (The slave device 300a can receive a preview image from the master device 100 and display the received preview image; see paragraph 0117) to guide a user of the responding device to adjust the position or the orientation of the responding device (When receiving an image of an object photographed by the master device 100, the slave device 300a can recognize the object the master device 100 is photographing and adjust photographing accordingly; see paragraphs 0116-0117). 

 	Regarding claim 9, Won and Um disclose everything claimed as applied above (see claim 1). In addition, Won discloses receiving a third preview image from a second responding device (Description of the slave device 300a can be applied to the other slave devices 300b-300n. Master device 100 receives second images captured by any of the slave devices; see figs. 5-6 and paragraph 0106-0107, 0112) and transmitting, to the second responding device, a third instruction configured to enable the second responding device to display a second notification based at least on the second adjustment (The slave device (any of 300b-300n) can perform an operation corresponding to the photographing control information. For example, the slave device displays an arrow corresponding to photographing control information on the touch screen 390; see paragraph 0124).
 	However, Won fails to disclose performing image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding device. 
 	On the other hand, Um discloses performing image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding device (Calculate location, size and distance of an object of interest in the second image for each sub-cameras 120; see figs. 5, 7 and paragraphs 0112-0115) and transmitting, to the second responding device, a third instruction configured to enable the second responding device to display a second notification based at least on the second adjustment (Control tilting, panning and zooming of the sub-camera 120 based on the calculated difference between the location calculated in operation 710 and the location of the object of interest extracted from the first image or a difference between the size calculated in operation 720 and the size of the object of interest extracted from the first image; see figs. 5-7 and paragraphs 0112-0121). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide performing image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding device for the purpose of preventing a viewpoint from unnaturally moving when switching between different cameras. 

 	Regarding claim 10, Won and Um disclose everything claimed as applied above (see claim 1). In addition, Won discloses storing a first time value when the first image is captured; wherein the second instruction includes the first time value, and wherein the second image is associated with a second time value when the second image is captured, the second time value being approximate to the first time value (Group recording refers to the operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B. Arranging the first recording images and the second recording images on a time basis to generate a single group recording file; see paragraphs 0130-0131). 

 	Regarding claim 11, Won and Um disclose everything claimed as applied above (see claim 1). In addition, Won discloses receiving the first preview image from the initiating device comprises receiving and displaying a first preview image feed captured by the camera (Camera module 150; fig. 5 and paragraph 0033) of the initiating device, and wherein receiving second preview images from the responding device comprises receiving and displaying a second preview image feed captured by a camera (Camera module 350; see fig. 5 and paragraph 0102) of the responding device (As the electronic device 100 operates as the master device, the first preview image 460 captured by the master device 100 and a second preview image 490 captured by the slave device 300a are displayed on the touch screen 190. The first preview image 460 and the second preview image 490 are real-time videos; see fig. 7C and paragraphs 0140, 0142). 

 	Regarding claim 12, Won discloses a wireless device (Master electronic device 100; see fig. 5 and paragraph 0032), comprising: 
 	a camera (Camera module 150; see fig. 5 and paragraph 0033); 
 	a wireless transceiver (Communication module 120; see fig. 5 and paragraph 0033) configured to establish a wireless communication link with responding wireless devices (In operation S110, a wireless connection operation is executed in which the master device 100 and the slave device 300a establish a wireless communication connection there between. The wireless communication connection is established using the communication modules 120 and 320 that support wireless communication protocols; see fig. 6 and paragraph 0109); 
 	a user interface display (Touch screen 190; see fig. 5 and paragraph 0033); and 
 	a processor (Controller 110; see fig. 5 and paragraphs 0033, 0036, 0037) coupled to the camera, the wireless transceiver and the user interface display (see fig. 5 and paragraph 0037), and configured with processor-executable instructions (see paragraphs 0036-0037, 0186) to: 
 	display, via the user interface display (Touch screen 190; see fig. 5 and paragraph 0033), a first preview image captured using a camera (Camera module 150; see fig. 5 and paragraph 0033) of the initiating device (The first preview image 460 captured by the master device 100 is displayed on the touch screen 190; see fig. 7C and paragraph 0140); 
 	receive a second preview image from a responding wireless device (The slave device 300a transmits the second preview image 490 to the master device 100; see figs. 7C, 5 and paragraphs 0140-0142);  
 	transmit, to the responding wireless device, a first instruction configured to enable the responding wireless device to display a notification for adjusting the position or the orientation of the responding wireless device based at least on the adjustment (As the slave device 300a receives photographing control information from the master device 100, the photographing control information (for example, a left-hand arrow 545) is displayed on the touch screen 390 of the slave device 300a. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124); 
 	transmit, to the responding wireless device, a second instruction (The master device 100 can transmit a photographing initiation command to the slave device 300a, and the slave device 300a can automatically initiate image recording; see paragraphs 0125, 0146) configured to enable the responding wireless device to capture a second image at approximately the same time as the initiating device captures a first image (Group recording can be initiated in any one of operations S120 to S140, and group recording refers to an operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B); 
 	capture, via the camera, the first image (If the first user presses the photographing button 472, a first recording image 460a photographed by the master device 100 is displayed on the touch screen 190; see fig. 8B and paragraph 0146); 
 	receive, from the responding wireless device, the second image (Second recording image 490a photographed by the slave device 300a is displayed on the touch screen 190; see fig. 8B and paragraph 0146); and 
 	generate an image file based on the first image and the second image (In operation S160, the master device 100 edits the first recording images and the second recording images on a time basis to generate a single group recording file; see fig. 6 and paragraphs 0130-0131). 
 	However, Won fails to expressly disclose perform image processing on the first and second preview images to determine an adjustment to a position or orientation of the responding wireless device for purposes of multi-point photography.
 	Nevertheless, Um discloses perform image processing on the first (In operation 540, the object-of-interest extractor 220 extracts the object of interest from the received first image. In operation 560, the object-of-interest projector 240 projects the object of interest extracted from the first image onto a second image generated by the sub-camera 120; see figs. 5-6 and paragraphs 0094-0099) and second preview images (Projector 240 calculates a location of an object of interest included in a second image for each of sub-cameras 120. Projector 240 calculates a size of the object of interest included in the second image for each of the sub-cameras 120; see figs. 5, 7 and paragraphs 0099, 0112-0115) to determine an adjustment to a position or orientation of the responding wireless device for purposes of multi-point photography (Controller 250 controls tilting or panning of the sub-camera 120 based on the location of the object of interest in the first image and the location of the object of interest projected onto the second image; see figs. 1, 5-7 and paragraphs 0115-0121). 
 	Since Won and Um are both directed to capturing the same object using multiple cameras and adjusting the position/orientation of the secondary cameras (slave/sub-camera), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide perform image processing on the first and second preview images to determine an adjustment to a position or orientation of the responding wireless device for the purpose of improving the group recording experience by providing the option to automatically detect the location of the object of interest and adjusting the angles of view accordingly, of the master and slave devices, thus enhancing the precision of the viewing angle.

 	Regarding claim 13, Won and Um disclose everything claimed as applied above (see claim 12). However, Won fails to disclose identifying a point of interest in the first preview image; performing image processing on the second preview image to identify the point of interest in the second preview image; determining a first perceived size of the identified point of interest in the first preview image; determining a second perceived size of the identified point of interest in the second preview image; calculating a perceived size difference by between the first perceived size and the second perceived size; and determining the adjustment transmitted to the responding wireless device based at least on the perceived size difference.  
 	Nevertheless, Um discloses perform image processing on the first and second preview images to determine the adjustment to the position or the orientation of the responding wireless device by: 
 	identifying a point of interest in the first preview image (In operation 540, the object-of-interest extractor 220 extracts the object of interest from the received first image; see fig. 5 and paragraph 0095. Operation 540 includes operation 610 in which selector 310 identifies objects each having a size equal to or greater than a preset size among objects captured by the main camera 110; see fig. 6 and paragraphs 0106-0111);
 	 performing image processing on the second preview image to identify the point of interest in the second preview image (In operation 710, the object-of-interest projector 240 calculates a location of an object of interest included in a second image for each of sub-cameras 120; see figs. 5, 7 and paragraphs 0112-0113); 
 	determining a first perceived size of the identified point of interest in the first preview image (In operation 630, the object-of-interest size calculator 320 calculates a size of the object of interest included in the first image; see figs. 5, 6 and paragraph 0109); 
 	determining a second perceived size of the identified point of interest in the second preview image (In operation 720, the object-of-interest projector 240 calculates a size of the object of interest included in the second image for each of the sub-cameras 120; see figs. 5, 7 and paragraph 0114); 
 	calculating a perceived size difference by between the first perceived size and the second perceived size; and determining the adjustment transmitted to the responding wireless device based at least on the perceived size difference (In operation 740, the controller 250 determines whether the sub-camera 120 needs to be controlled (adjusted), based on a difference between the size calculated in operation 720 and the size of the object of interest extracted from the first image in operation 630; see paragraphs 0114-0120, 0049 and figs. 5-7). 
 	Since Won and Um are both directed to capturing the same object using multiple cameras and adjusting the position/orientation of the secondary cameras (slave/sub-camera), then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide identifying a point of interest in the first preview image; performing image processing on the second preview image to identify the point of interest in the second preview image; determining a first perceived size of the identified point of interest in the first preview image; determining a second perceived size of the identified point of interest in the second preview image; calculating a perceived size difference by between the first perceived size and the second perceived size; and determining the adjustment transmitted to the responding wireless device based at least on the perceived size difference; for the purpose of preventing a viewpoint from unnaturally moving due to a change in a size of the object of interest in each of the first image and the second image when the viewpoint is switched based on the first and second images.

 	Regarding claim 14, Won and Um disclose everything claimed as applied above (see claim 13). However, Won fails to disclose instructions to identify the point of interest in the first preview image by receiving a user input on the user interface display identifying a region or feature appearing in the first preview image. 
 	On the other hand, Um discloses instructions to identify the point of interest in the first preview image by receiving a user input on the user interface display identifying a region or feature appearing in the first preview image (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide instructions to identify the point of interest in the first preview image by receiving a user input on the user interface display identifying a region or feature appearing in the first preview image for the purpose of easily giving different priorities to the captured objects in accordance to user preferences. 

 	Regarding claim 15, Won and Um disclose everything claimed as applied above (see claim 13). However, Won fails to disclose instructions to identify the point of interest in the first preview image by performing image processing to identify as the point of interest a prominent feature centered in the first preview image.
 	Nevertheless, Won discloses instructions to identify the point of interest in the first preview image by performing image processing to identify as the point of interest a prominent feature centered in the first preview image (The controlling the tilting or panning of the main camera includes controlling the tilting or panning of the main camera so that the object of interest is located in the center of the first image; see paragraphs 0013, 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide instructions to identify the point of interest in the first preview image by performing image processing to identify as the point of interest a prominent feature centered in the first preview image for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

 	Regarding claim 17, Won and Um disclose everything claimed as applied above (see claim 12). However, Won fails to disclose determine whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; transmit the first instruction configured to enable the responding wireless device to display the notification for adjusting the position or the orientation of the responding wireless device based at least on the adjustment in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography; and transmit the second instruction in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography.  
 	On the other hand, Um discloses determine whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography (Determining whether the sub-camera 120 needs to be controlled, based on when a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image is equal to or greater than a preset location threshold, or when a ratio between the size of the object of interest in the first image and the size of the object of interest projected onto the second image is equal to or greater than a preset threshold ratio; see figs. 5, 7 and paragraphs 0116-0117); transmit the first instruction configured to enable the responding wireless device to display the notification for adjusting the position or the orientation of the responding device based at least on the adjustment in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography (When the difference between the calculated locations and sizes are equal or greater than the preset threshold, then controller 250 sends controlling information to change the orientation and zooming of the sub-camera; see figs. 5-7 and paragraphs 0112-0122) and transmit the second instruction in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography (At operation 740; when it is determined that the difference between the calculated locations and sizes is not greater than the set threshold, then a different imaging instruction is provided; see figs. 5-7 and paragraphs 0112-0122).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determine whether the determined adjustment is within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; transmit the first instruction configured to enable the responding wireless device to display the notification for adjusting the position or the orientation of the responding device based at least on the adjustment in response to determining that the determined adjustment is not within the acceptable threshold range for conducting simultaneous multi-viewpoint photography; and transmit the second instruction in response to determining that the determined adjustment is within the acceptable threshold range for conducting simultaneous multi-viewpoint photography for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

 	Regarding claim 18, Won and Um disclose everything claimed as applied above (see claim 12). However, Won fails to disclose determine that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receive further second preview images from the responding wireless device; perform image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding wireless device; and transmit, to the responding wireless device, a third instruction configured to enable the responding wireless device to display a second notification for adjusting the position or the orientation of the responding wireless device based at least on the second adjustment.  
 	Nevertheless, Um discloses determine that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography (Determining whether the sub-camera 120 needs to be controlled, based on when a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image is equal to or greater than a preset location threshold, or when a ratio between the size of the object of interest in the first image and the size of the object of interest projected onto the second image is equal to or greater than a preset threshold ratio; see figs. 5, 7 and paragraphs 0116-0117); and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receive further second preview images from the responding wireless device (When the difference between the calculated locations and sizes are greater than the preset threshold, then controller 250 sends controlling information to change the orientation and zooming of the sub-camera and 750 and then executes step 590 to further capture and track the object; see figs. 5-7 and paragraphs 0112-0122); perform image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding wireless device; and transmit, to the responding wireless device, a third instruction configured to enable the responding wireless device to display a second notification for adjusting the position or the orientation of the responding wireless device based at least on the second adjustment (Repeat steps 550-570 after executing step 590 to further adjust the position and zooming of the sub-camera in accordance to the newly calculated difference; see figs. 5-7 and paragraphs 0105). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determine that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography; and in response to determining that the determined adjustment is not within an acceptable threshold range for conducting simultaneous multi-viewpoint photography: receive further second preview images from the responding wireless device; perform image processing on the first preview image and the further second preview images to determine a second adjustment to the position or the orientation of the responding wireless device; and transmit, to the responding wireless device, a third instruction configured to enable the responding wireless device to display a second notification for adjusting the position or the orientation of the responding wireless device based at least on the second adjustment for the purpose of preventing a viewpoint from unnaturally moving when switching between the first and second cameras. 

	Regarding claim 19, Won and Um disclose everything claimed as applied above (see claim 12). In addition, Won discloses transmit the first preview image to the responding wireless device, wherein the first preview image is configured to be displayed within a responding wireless device user interface (The slave device 300a can receive a preview image from the master device 100 and display the received preview image; see paragraph 0117) to guide a user of the responding wireless device to adjust the position or the orientation of the responding wireless device (When receiving an image of an object photographed by the master device 100, the slave device 300a can recognize the object the master device 100 is photographing and adjust photographing accordingly; see paragraphs 0116-0117).
 
 	Regarding claim 20, Won and Um disclose everything claimed as applied above (see claim 12). In addition, Won discloses receive a third preview image from a second responding wireless device (Description of the slave device 300a can be applied to the other slave devices 300b-300n. Master device 100 receives second images captured by any of the slave devices; see figs. 5-6 and paragraph 0106-0107, 0112) and transmit, to the second responding wireless device, a third instruction configured to enable the second responding wireless device to display a second notification based at least on the second adjustment (The slave device (any of 300b-300n) can perform an operation corresponding to the photographing control information. For example, the slave device displays an arrow corresponding to photographing control information on the touch screen 390; see paragraph 0124).
 	However, Won fails to disclose perform image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding wireless device. 
 	On the other hand, Um discloses perform image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding wireless device (Calculate location, size and distance of an object of interest in the second image for each sub-cameras 120; see figs. 5, 7 and paragraphs 0112-0115) and transmit, to the second responding wireless device, a third instruction configured to enable the second responding wireless device to display a second notification based at least on the second adjustment (Control tilting, panning and zooming of the sub-camera 120 based on the calculated difference between the location calculated in operation 710 and the location of the object of interest extracted from the first image or a difference between the size calculated in operation 720 and the size of the object of interest extracted from the first image; see figs. 5-7 and paragraphs 0112-0121). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide perform image processing on the third preview image to determine a second adjustment to a second position or a second orientation of the second responding wireless device for the purpose of preventing a viewpoint from unnaturally moving when switching between different cameras. 

 	Regarding claim 21, Won and Um disclose everything claimed as applied above (see claim 12). In addition, Won discloses store a first time value when the first image is captured; the second instruction includes the first time value, and the second image is associated with a second time value when the second image is captured, the second time value being approximate to the first time value (Group recording refers to the operation in which the master device 100 and the slave device 300a photograph the same object at the same point in time and store corresponding image; see paragraph 0127 and figs. 6, 7A-8B. Arranging the first recording images and the second recording images on a time basis to generate a single group recording file; see paragraphs 0130-0131).

 	Regarding claim 22, Won and Um disclose everything claimed as applied above (see claim 12). In addition, Won discloses instructions to receive the first preview image from the initiating device by receiving and displaying a first preview image feed captured by the camera (Camera module 150; fig. 5 and paragraph 0033) of the initiating device, and wherein receiving second preview images from the responding wireless device comprises receiving and displaying a second preview image feed captured by a camera (Camera module 350; see fig. 5 and paragraph 0102) of the responding wireless device (As the electronic device 100 operates as the master device, the first preview image 460 captured by the master device 100 and a second preview image 490 captured by the slave device 300a are displayed on the touch screen 190. The first preview image 460 and the second preview image 490 are real-time videos; see fig. 7C and paragraphs 0140, 0142). 

 	Regarding claim 24, Won discloses everything claimed as applied above (see claim 23). However, Won fails to disclose receiving, from the initiating device, an indication of a point of interest for imaging; and displaying, via the first user interface, the first preview image and the indication of the point of interest within the first preview image.  
 	On the other hand, Um discloses receiving, from the initiating device, an indication of a point of interest for imaging; and displaying, via the first user interface, the first preview image and the indication of the point of interest within the first preview image (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078 and figs. 2-3). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide receiving, from the initiating device, an indication of a point of interest for imaging; and displaying, via the first user interface, the first preview image and the indication of the point of interest within the first preview image for the purpose of easily giving different priorities to the captured objects in accordance to user preferences.

 	Regarding claim 25, Won discloses everything claimed as applied above (see claim 23). In addition, Won discloses displaying on the first user interface, information to guide the user of the responding device to reposition the responding device (As the slave device 300a receives photographing control information from the master device 100, the photographing control information (for example, a left-hand arrow 545) is displayed on the touch screen 390 of the slave device 300a. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124).
 	However, Won fails to disclose determining a first camera location; and transmitting the first camera location to the initiating device, wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the responding device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the responding device.  
 	Nevertheless, Um discloses determining a first camera location (Calculate a distance between each of the sub-cameras 120 and the object of interest; see fig. 7 and paragraph 0115); and transmitting the first camera location to the initiating device (Calculate a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image; see fig. 7 and paragraph 0116-0117), wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the responding device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the responding device (Control tilting or panning of the sub-camera 120 based on the location of the object of interest in the first image and the location of the object of interest projected onto the second image; see paragraphs 0115-0121).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determining a first camera location; and transmitting the first camera location to the initiating device, wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the responding device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the responding device for the purpose of preventing a viewpoint from unnaturally moving when switching between different cameras. 

 	Regarding claim 26, Won discloses everything claimed as applied above (see claim 23). However, Won fails to disclose receiving, from the initiating device, an image including a point of interest; and displaying the image within the first user interface with an indication of the point of interest.  
 	Nevertheless, Um discloses receiving, from the initiating device, an image including a point of interest; and displaying the image within the first user interface with an indication of the point of interest (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078 and figs. 2-3). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide receiving, from the initiating device, an image including a point of interest; and displaying the image within the first user interface with an indication of the point of interest for the purpose of easily giving different priorities to the captured objects in accordance to user preferences.

 	Regarding claim 28, Won discloses everything claimed as applied above (see claim 27). However, Won fails to disclose receive, from the initiating device, an indication of a point of interest for imaging; and display, via the first user interface, the first preview image and the indication of the point of interest within the first preview image.  
 	On the other hand, Um discloses receive, from the initiating device, an indication of a point of interest for imaging; and display, via the first user interface, the first preview image and the indication of the point of interest within the first preview image (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078 and figs. 2-3). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide receive, from the initiating device, an indication of a point of interest for imaging; and display, via the first user interface, the first preview image and the indication of the point of interest within the first preview image for the purpose of easily giving different priorities to the captured objects in accordance to user preferences.

 	Regarding claim 29, Won discloses everything claimed as applied above (see claim 27). In addition, Won discloses display on the first user interface, information to guide the user of the responding device to reposition the wireless device (As the slave device 300a receives photographing control information from the master device 100, the photographing control information (for example, a left-hand arrow 545) is displayed on the touch screen 390 of the slave device 300a. Based on the photographing control information, the position or orientation of the slave device 300a is adjusted; see fig. 10C and paragraphs 0156-0157, 0124).
 	However, Won fails to disclose determine a first camera location; and transmit the first camera location to the initiating device, wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the wireless device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the wireless device.  
 	Nevertheless, Um discloses determine a first camera location (Calculate a distance between each of the sub-cameras 120 and the object of interest; see fig. 7 and paragraph 0115); and transmit the first camera location to the initiating device (Calculate a difference between the location of the object of interest projected onto the second image and the location of the object of interest in the first image; see fig. 7 and paragraph 0116-0117), wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the wireless device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the wireless device (Control tilting or panning of the sub-camera 120 based on the location of the object of interest in the first image and the location of the object of interest projected onto the second image; see paragraphs 0115-0121).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide determine a first camera location; and transmit the first camera location to the initiating device, wherein receiving first orientation adjustment information from the initiating device comprises information configured to be displayed on the first user interface to guide a user of the wireless device to move the first camera to a second location removed from the first camera location or to adjust a tilt angle of the first camera; and reposition or adjust the tilt angle of the wireless device for the purpose of preventing a viewpoint from unnaturally moving when switching between different cameras. 

 	Regarding claim 30, Won discloses everything claimed as applied above (see claim 27). However, Won fails to disclose receive, from the initiating device, an image including a point of interest; and display the image within the first user interface with an indication of the point of interest.  
 	Nevertheless, Um discloses receive, from the initiating device, an image including a point of interest; and display the image within the first user interface with an indication of the point of interest (The object-of-interest selector 310 can provide a user with an interface to select an object of interest of which movement is to be tracked from among the identified objects. For example, the object-of-interest selector 310 displays shapes of the identified objects to the user, and determines an object selected by the user from among the displayed objects as an object of interest; see paragraph 0078 and figs. 2-3). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won and Um to provide receive, from the initiating device, an image including a point of interest; and display the image within the first user interface with an indication of the point of interest for the purpose of easily giving different priorities to the captured objects in accordance to user preferences.

12.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Um and further in view of Huang (US-PGPUB 2012/0154599). 
 	Regarding claim 5, Won and Um disclose everything claimed as applied above (see claim 2). However, Won and Um fail to disclose determining a first tilt angle of the initiating device based on the first preview image; determining a second tilt angle of the responding device based on the second preview image; and calculating a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding device is based at least on the tilt angle difference.
 	On the other hand, Huang discloses determining a first tilt angle of the initiating device based on the first preview image (The location of the object of interest 110 obtained from the master camera 120 is translated into pan and tilt angles; see paragraph 0025); determining a second tilt angle of the responding device based on the second preview image (The slave camera 140 tracks the movement of the object of interest 110 by adjusting the tilt and pan angles accordingly, keeping the object of interest 110 within the slave camera's viewing area 150; see paragraph 0026); and calculating a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding device is based at least on the tilt angle difference (The zooming factor of the slave camera 140 is adjusted, using a reference zooming factor of the master camera 120 and tilt angles of both the master camera 120 and the slave camera 140; see paragraphs 0026, 0054 and fig. 5). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Um and Huang to provide determining a first tilt angle of the initiating device based on the first preview image; determining a second tilt angle of the responding device based on the second preview image; and calculating a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding device is based at least on the tilt angle difference for the purpose of effectively maintaining the object within the viewing area in both of the master and slave cameras. 

 	Regarding claim 16, Won and Um disclose everything claimed as applied above (see claim 13). However, Won and Um fail to disclose determine a first tilt angle of the initiating device based on the first preview image; determine a second tilt angle of the responding wireless device based on the second preview image; and calculate a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding wireless device is based at least on the tilt angle difference.
 	On the other hand, Huang discloses determine a first tilt angle of the initiating device based on the first preview image (The location of the object of interest 110 obtained from the master camera 120 is translated into pan and tilt angles; see paragraph 0025); determine a second tilt angle of the responding wireless device based on the second preview image (The slave camera 140 tracks the movement of the object of interest 110 by adjusting the tilt and pan angles accordingly, keeping the object of interest 110 within the slave camera's viewing area 150; see paragraph 0026); and calculate a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding wireless device is based at least on the tilt angle difference (The zooming factor of the slave camera 140 is adjusted, using a reference zooming factor of the master camera 120 and tilt angles of both the master camera 120 and the slave camera 140; see paragraphs 0026, 0054 and fig. 5). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Won, Um and Huang to provide determine a first tilt angle of the initiating device based on the first preview image; determine a second tilt angle of the responding wireless device based on the second preview image; and calculate a tilt angle difference between the first tilt angle and the second tilt angle, wherein the adjustment transmitted to the responding wireless device is based at least on the tilt angle difference for the purpose of effectively maintaining the object within the viewing area in both of the master and slave cameras. 


Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        05/10/2022